Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-10 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a program product, comprises:
determine persistent state information for a session exists, the persistent state information comprising segment request times of a given number of most recent requests received from the client, the given number being two or more; responsive to a determination that persistent state information exists, compute, from the segment request times of the given number of most recent requests, a function that provides an indication that a transition has occurred at the client, the transition being from a client buffering or  start-up state, to a client playback steady state and take a control action upon receipt of the indication as is presently claimed in the independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Burnette et al, U.S. Patent Application Publication No. 2016/0065642 A1.
b. Yu et al, U.S. Patent Application Publication No. 2015/0319214 A1.
c. Myers, U.S. Patent Application Publication No. 2010/0228862 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            May 10, 2022